Hurt, J.
The appellant was convicted of the theft of a mare, the property of Mrs. Collins. A solution of one question will dispose of this appeal.
The appellant was in custody of the sheriff, and while thus in arrest, not being cautioned or warned as is required by law, made the following confession to J. B. Lewis: “ Defendant told me that he and Stewart got the mare in the night-time, in Fayette county, at a place about four miles east of West Point, near where two roads cross; that, at the time of the taking, the mare was grazing and had on a piece of chain and a bell; that Stewart caught the mare when she was grazing and brought her to defendant in the road; that defendant took the bell and chain off of the mare and threw them away, and he put his saddle on her and rode her off, he and Stewart traveling together. ” Witness Lewis says, ‘ ‘ that from the statement of defendant he was able to locate about the place from which the animal had been taken, arid wrote to the sheriff ,of Fayette county, . . . and through him found out that Mrs. Collins had lost one. ” Neither the chain nor bell was found. The defendant objected to this evidence because he was under arrest; the court overruled his objection, and he reserved his exceptions.
Defendant being under arrest, under the above state of facts, are these confessions admissible ? Article 750 of the Code of Criminal Procedure provides that “ the confession shall not be used if, at the time it was made, the defendant was in jail or other place of confinement, nor while he is in custody of an officer, unless such confession be made in the voluntary statement of the accused, taken before an examining court in accordance with law; or be made voluntarily after having been first cautioned that it may be used against him; or unless, in connection with such confession, he make statement of facts or of circumstances that are found to be true, which conduce to establish his guilt, such as the finding of secreted or stolen *362property, or instrument with which he states the offense was committed.”
This statute has been passed upon by our Supreme Court and Court of Appeals, and construed to admit only facts and circumstances found to be true which conduce to establish the prisoner’s guilt, such as finding secreted or stolen property, etc. When these results are reached by means of the confession, then the rule admits not only the fact that the stolen property had been traced by means of the information received from defendant, but the information or declaration itself. “If the property was recovered by means of the information, then it would be admissible to prove not only that fact, but what was said by the prisoner in conveying the information.” But at the same time this would not let in other admissions, statements or declarations, if any such there were, not directly connected with or explanatory of such information. This is the full extent to which the previous decisions have gone. Davis v. State, 8 Texas Ct. App. 500; Selvidge v. State, 30 Texas, 60; Warner v. State, 29 Texas, 369; Strait v. State, 43 Texas, 486; Speight v. State, 1 Texas Ct. App. 551; Berry v. State, 4 Texas Ct. App. 492; Zumwalt v. State, 5 Texas Ct. App. 521.
From the above rules, we conclude that the facts or circumstances that are found to be true, which conduce to establish his guilt, are admissible, and that what was said in conveying the information of these facts (found to be true and conducing to guilt) is also admissible for the purpose, if connected therewith, of explaining the information, and not for any other purpose. Here the fact that the mare was brought to defendant, where taken, is admissible for the purpose of explaining the fact that he took the chain and bell from her, and not for the purpose of proving that he took her, for the rule requires that the facts or circumstances “shall be found to be true,” and unless found to be true, though admitted will be excluded.
*363We are proceeding upon the hypothesis that the chain and bell transaction was a fact found to be true and conduced to prove the guilt of defendant. No fact confessed by defendant, unless connected with or explanatory of this matter, is admissible, and the explanatory facts are admissible only for the purpose of elucidating the information given of the facts found to be true.
. To illustrate: Suppose that defendant confessed to the theft of the mare, this would not be admissible though proof that the mare was stolen be full and complete. Therefore when the main fact cannot be confessed, some fact tending to prove the main fact (which is the theft of the mare) must not only be confessed but must tend to identify the defendant as the thief. And the fact confessed must be found true by other evidence.
What fact confessed was found true by other evidence in this case? None whatever. It is true that the mare, when last seen, had on a chain and bell, but these facts do not prove that defendant took these articles from the mare. If defendant had stated that he concealed or placed these or either of these articles at a certain place, and they are found either upon or in pursuance of this information where they were said to be placed by defendant, the rule would have been complied with, and the facts would bé admissible. This, however, was not the case. This question is thoroughly discussed in the cases above cited.
We are of the opinion that the court erred in admitting the confessions of the defendant, and that the judgment of the court must be reversed and the cause remanded.

Reversed and remanded.